OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on February 18, 1981 and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. His affidavit states that he relocated to Massachusetts, where he was admitted to practice in 1982; that he is currently employed there; that he does not intend to return to New York State to practice law; and that he is resigning because he no *5longer wishes to maintain his attorney registration in this State. There are no pending complaints against him.
We grant the application and direct that his name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Lawton and Fallon, JJ., concur.
Resignation accepted and name removed from roll of attorneys.